REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The remarks filed by the applicant on 11/13/2020 were persuasive in reiterating transdermal therapeutic systems as claimed that include either: an electronic component consisting of a radio tag with no power supply or a power supply that is a voltage source consisting of a solar cell or capacitor; at least one electronic component that is mounted to the backing layer via adhesive applied to the backing layer; or an electronic component that is an integral part of the transdermal system and cannot be removed without destroying the transdermal system, are not found in the prior art, and is therefore novel and unobvious.
	The closest prior art of record Van Osdol et al. (US 20030198662 A1), Jenson et al. (US20040131897A1) and Hille et al. (US 20110104244 Al) neither individually nor in combination, provide a rationale to disclose or make obvious each of the limitations as claimed in the transdermal therapeutic systems.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-15 are directed to allowable products.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
to.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615